 520DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 167,InternationalAssociation of Bridge,StructuralandOrnamental IronWorkers,AFL-CIOandRebelErectors,Inc.Case26-CD-47MAY 17, 1968DECISION AND DETERMINATION OFDISPUTEBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSThis is a proceeding under Section 10(k) of theAct, following a charge filed on July 28, 1967, byRebel Erectors, Inc., herein called Rebel, allegingthat Local 167, International Association of Bridge,StructuralandOrnamentalIronWorkers,AFL-CIO, herein called Iron Workers or Respon-dent, had violated Section 8(b)(4)(D) of the Act.Pursuant to notice, a hearing was held before Hear-ing Officer Roger B. Holmes on March 14, 1968.Rebel, the only party to appear at the hearing, wasafforded full opportunity to be heard, to examineand cross-examinewitnesses,and to adduceevidence bearing on the issues. The rulings of theHearing Officer made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERRebel Erectors, Inc., is a Tennessee corporationengaged in the sale and erection of preengineeredsteelbuildings. Its principal office and place ofbusiness is located at Memphis, Tennessee, and ithas performed construction services in Tennessee,Mississippi,and Arkansas. During the past 12months, Rebel has purchased and received goodsand materials valued in excess of $50,000 from out-side the State of Tennessee for use in that State.Rebel conceded, and we find, that it is engaged incommerce within the meaning of Section 2(6) and(7) of the Act, and that it will effectuate the poli-cies of the Act to assert jurisdiction herein.' In so finding, we take official notice of a Board order of April I, 1968(unpublished), adopting,proforma,in the absence of exceptions thereto, adecision by Trial ExaminerCharlesW Schneiderin Case 26-CC-124, in-volving the same parties and the same series of events as does the instantcaseII.THE LABOR ORGANIZATION INVOLVEDWe find that the Iron Workers is a labor or-ganization within the meaning of Section 2(5) ofthe Act.'III.THE DISPUTEA. TheWork in IssueThe disputed work which gave rise to thisproceeding is the erection of preengineered steelbuildings upon a concrete foundation. The job tasksinvolved in this work include, in chronologicalorder, unloading heavy steel parts at the construc-tion site; separating the parts to be used in differentportions of the building according to the identifyingnumbers on them; using a crane to lay out thegroups of parts around the construction site; boltingthe steel parts together into columns or rafters; rais-ing the rafters and fitting them properly onto thecolumns; where necessary, welding up the gutterwork and flashing; installing the insulation andsheeting, trim, gutters, drainspouts, and door andwindow frames; hanging doors; tearing out woodenforms surrounding the concrete foundation; andtouchup painting and general site cleanup.B.The Background FactsRebel, which has been in existence little morethan a year at its location in Tennessee, enteredinto a contract on May 12, 1967, with John W. El-lis,d/b/a John Ellis Chevrolet Co., for the construc-tion of a preengineered steel building at AirwaysBoulevard andWinchesterRoad in Memphis.Boucher Construction Company has a contractwith Ellis for other construction work on the site.Early in June, Cecil Duke, Respondent's businessagent, informed the executive vice president ofRebel, B. K. Holloway, of the Respondent's intentto go after the preengineered work, in part becausetheUnion had unemployed members. He alsothreatened to picket the site in the event theUnion's wishes were not satisfied. Late that month,Holloway received a call from Mr. Boucher ofBoucher Construction Company, requesting him touse Respondent's members for the job, then justbegun, of unloading the steel at the site.2Holloway testified that he acceded to Boucher'srequest and for 10-12 days until about July 5 he'According to Holloway, Boucher told him that the Union's businessagent hadwarned Boucher that the Union would picket unless Hollowayused unionworkers171 NLRB No. 81 LOCAL 167,IRON WORKERSemployed members of Respondent to unload some400,000 pounds of steel. Apparently, there fol-lowed a work hiatus for Rebel until the end of July.On or about July 28, the day after Rebel's erectoremployees had begun laying out the steel aroundthe jobsite, Respondent picketed with a sign to theeffect that Rebel did not employ members of Local167. Boucher's men refused to work, and Rebelthat afternoon pulled its men off the job. Thepicketing continued for 3 or 4 days. Although therecord is silent on this point, it would appear thatRebel at this time simply ceased its part of theoperations and did not hire members of Local 167.Meanwhile, on July 28, Rebel had filed the instantcharge, and the charge in Case 26-CC-124, whichalleged violations of Section 8(b)(4)(B). On thebasis of both charges, the Regional Director on Au-gust 10, 1967, filed a petition for injunctive reliefunder Section 10(1) of the Act in the United StatesDistrict Court for the Eastern District of Tennessee.Thereafter on August 17 the parties executed an in-formalsettlementagreementcoveringbothcharges, and Respondent executed a disclaimer ofinterest in the disputed work. The parties also en-tered into a stipulation and order in the 10(l)proceeding which the district court approved onthe following day.On December 1, 1967, the Regional Directorwrote all parties that both cases were closed, inview of Respondent's compliance with the terms ofthe settlement agreement, and would be consideredclosed as long as Respondent continued to observethe terms of the agreement. After receipt of thisletter,Wayne Sumner, assistant business agent ofRespondent, visited the jobsite on December 4 andinformed an agent of Boucher that Respondentwould have a picket on the job the next morning.'As a result of Respondent's picketing on December5,Rebel stopped using its erectors to perform thewelding work in progress at the time and insteademployed two members of Respondent for 3-1 /2days. Thereafter, on January 12, the Regional Of-fice advised the parties that the settlement agree-ment had been vacated and set aside for noncom-pliance, and also took steps to reopen the 10(l)proceedings pursuant to the provisions of the stipu-lation and order. The picketing was enjoined by thecourt on January 17, 1968.'Hugh V Nathan, the supervising architect on the Ellis project, testifiedthat Sumner told him during a phone conversation at this time that he,Sumner.had had to "put up with Holloway the previous summer becauseof the agreement and he wasn't going to tool with him any longer "IUnitedAssociationof Journevinen and Apprenticesof thePlumbing andC. Contentionsof theParties521The Employer takes the position that its own em-ployees, who are not represented by any labor or-ganization, are entitled to the disputed work. Insupport of its claim that the work is more efficientlyand economically performed by erectors than bymembers of the Iron Workers, it points to the factthat all of its employees are trained to operate as ateam and are capable of performing any part of theoperation, while ironworkers would perform onlythose tasks within their jurisdictional competence,thus necessitating the employment of additionalcraftsmen. Two other factors which the Employercites on behalf of its contention are its own practiceat another jobsite and area practice. The Employeralso takes the position that the scope of the Board'sdetermination in this proceeding should encompassall of its current as well as future projects entailingthe erection of preengineered steel buildings.The Iron Workers were duly served with a copyof the charge in which it was specifically designatedas the Respondent, and was also duly served in ad-vance of the hearing with, and acknowledgedreceiptof,a notice of hearing and an orderrescheduling hearing. However, it neither appearedat the hearing nor filed a brief with the Board.Under such circumstances as these, where allparties to the dispute are served with notice ofhearing and afforded an opportunity to participateand to introduce evidence, the Board has held thatthe purposes intended by hearings under Section10(k) are adequately served.' Accordingly, we shallproceed to make a determination based on the un-contradicted record evidence before us.D. Applicabilityof theStatuteBefore the Board makes a determination ofdispute pursuant to Section 10(k) of the Act, itmust find that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated. Asshown above, Respondent threatened to picket theEllis jobsite on December 4 and implemented itsthreat the following day, in order to induce Rebelto assign the work of erecting preengineered steelbuildings to itsmembers rather than to un-represented erectors employed by the Employer.Pipe Fitting In hustr) of the UnitedStatesand Canada, Local No 481, AFL-CIO (Nort/nest NaturalGas Compa,i),163NLRB 454,Local 1,BricAlavers,Masons and Plasterers InternationalUnion of America,AFL-CIO (Consolidated EngineeringCo .In), 141 NLRB 1 19, fn 3 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon such evidence and the entire record in thiscase, we find that such reasonable cause exists, andthus the dispute is properly before the Board fordetermination.E.Merits of the DisputeIn each case presented for resolution under Sec-tion 10(k), the Board is required to make an affirm-ative award of the work in dispute after givingdue consideration to various relevant factors. As westated in theJ. A. Jonescase,'this determination isan act of judgment based upon common sense andexperience in balancing such factors.The followingfactors have been considered in support of the con-tentions of the parties herein:Collective-bargainingagreements:The Em-ployer'semployees,towhom it assigned thedisputed work,are unrepresented by any labor or-ganization.The Iron Workers has had no contractwith the Company.Employer and area practice:Rebel has been inexistence for little over a year at its Memphis loca-tion. In addition to employing erectors on the Ellisjob, it has also been employing a crew of erectorson a job involving the construction of a preen-gineered steel airplane hanger for Hi-Air, a divisionof Holiday Inns of America, Inc.'As for the area practice, Holloway testified thatsix other companies in the Memphis area are en-gaged in the erection of preengineered steelbuildings and all of them assign such work to crewsof erectors.Work skills:The evidence discloses that Rebel'screw of erectors possess all necessary skills forerecting preengineered steel buildings, such as agili-ty in climbing rafters, physical strength,and theability to use welding equipment,various electrictools,wrenches,and other hand tools, and tooperate cranes.They also have acquired additionalskills, such as the ability to recognize steel partseven if the identifying number thereon is incorrect,through their familiarity with the specialized workoferectingpreengineeredsteelbuildings.Moreover,they have worked with some 35 of thedifferent types of such buildings. There is noevidence that the ironworkers possess additional orunusual skills which would better fit them for thedisputed work or any part of it.Efficiency,economy,and otherfactors:As previ-ously noted,eachmember of Rebel'screw oferectors is able to perform all of the job tasks as-'International Asrouanon of Matlnnnts (J A Jones Construction Cu135 NLRB 1402, 1410" It appears from the recordthatas a result of the Employer's work as-signmenton the hangar project, Respondent picketed Memphis Municipalsociatedwith the construction of preengineeredsteel buildings. It would appear that ironworkers donot have such versatility, since, so far as the recordshows, they do not, probably for jurisdictionalreasons, operate cranes, hang wooden doors, orhandle all weights of sheeting,inter alia.Thus, inthis factual context, an affirmative award of thedisputed work to the Iron Workers would requirethe Employer to use other employees to performthe remainder of the work. This situation woulddeprive the Employer of the economic advantagesof having an experienced and highly expert team onthe job, and also result in fragmented and morecomplicatedwork scheduling, the hiring of agreater total number of employees, and higheroperating expenses. In addition, the erectors wouldthereby be deprived of work which they arepresently doing and which the ironworkers have notdone in the past.ConclusionUpon consideration and appraisal of all the rele-vant factors, including the Employer's assignment,the skills and special experience of the erectors, theeconomical and efficient operation of the work ascurrently assigned, and area practice, we shalldetermine the existing jurisdictional dispute byawarding the work of erecting preengineered steelbuildings to the unrepresented employees of theEmployer, designated as erectors, rather than toemployees represented by Local 167, Iron Work-ers.The Scope of theDeterminationRebel currently has six contracts, apart from theEllis and Hi-Air jobs, for erecting preengineeredsteel buildings at various sites in the Memphis area,and it intends to assign such work, as well as any fu-ture work of that nature which it undertakes, to itserector employees. As it appears from the recordthat the Iron Workers has repeatedly demandedthis type of work assignment, going so far as tobreach a settlement agreement entered into follow-ing the filing of the charge herein, there is, in ouropinion, a considerable likelihood that similardisputesmay occur in the future. Therefore, wehold that the determination in this case applies notonly to the specific job dispute which gave rise tothisproceeding, but to all work disputes arisingbetween the parties to this proceeding involving theAirport for an undetermined period in May or June 1967 and again about aweek beforethe hearingin the instant caseWhether the Employer hasfiled chargesconcerning this picketing is not known LOCAL 167,IRON WORKERS523erection of preengineered steel buildings done or tobe done by Rebel Erectors, Inc., in and aroundMemphis, Tennessee, and which Rebel assigns to acrew of its erectors, currently unrepresented.?DETERMINATION OF THE DISPUTEUpon the basis of the foregoing findings and theentire record in this case, the National Labor Rela-tions Board makes the following Determination ofDispute pursuant to Section 10(k) of the NationalLabor Rlations Act, as amended:1.Erector employees of Rebel Erectors, Inc.,currently unrepresented, are entitled to perform thework of erecting preengineered steel buildings fortheir Employer in and around Memphis, Tennessee.2.Local167,InternationalAssociationofBridge,Structural and Ornamental Iron Workers,AFL-CIO,isnot entitled,by means proscribed bySection 8(b)(4)(D) of the Act, to force or requireRebel Erectors,Inc., to assign the above work to itsmembers.3.Within 10 days from the date of this Decisionand Determination of Dispute,Local167, Interna-tional Association of Bridge,Structural and Orna-mental Iron Workers,AFL-CIO,shall notify theRegionalDirector for Region 26, in writing,whether or not it will refrain from forcing or requir-ing Rebel Erectors,Inc., by means proscribed bySection 8(b)(4)(D)of the Act,to assign the workin dispute to its members,rather than to erectoremployees,currently unrepresented,of the Em-ployer.'United Association of Journewnen and Apprentices, etc, fn.4, supra In-ternationalAssociation of Bridge, Structural, and Ornamental Iron Workers,Local 3, AFL-CIO (Braynian Construction Company),151NLRB 1238,Teamsters Local UnionNo 5 (Hart-McConanFoundationCo, Inc ),147NLRB 1216